DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 -12, drawn to Control means, classified in A61B 17/ 1626.
II. Claims 13- 19, drawn to Surgical robots, classified in A61B 34/30.
III. Claim 20, drawn to Computer-aided planning, simulation or modelling of surgical operations, classified in A61B 34/ 10.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as sub- combinations disclosed as usable together in a single combination.  The sub- combinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one sub- combination is separately usable.  In the instant case, sub- combination I has separate utility such as determining one or more cut-file workspace POSEs that had a successful kinematic completion of the simulation of the cut-file, where a successful kinematic completion is characterized by: (i) an end-effector of the robot reaching all points along a plurality of cut paths defined in the cut-file; and (ii) joint positions and velocity limits of a robot arm of the robot are within operating range of the robot. See MPEP § 806.05(d).
Inventions II and III are related as sub- combinations disclosed as usable together in a single combination.  The sub- combinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one sub- combination is separately usable.  In the instant case, sub- combination II has separate utility such as providing one or more cut-files for the robot to remove a volume of bone in the first bone and the second bone to receive one or more implants; providing a computer with: (i) a kinematic model of the robot, (ii) a virtual model of a robot end-effector, (iii) the first bone model and the second bone model, and (iv) the range-of- motion model of the first bone model relative to the second bone model.  See MPEP § 806.05(d).
Inventions I and III are related as sub- combinations disclosed as usable together in a single combination.  The sub- combinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one sub- combination is separately usable.  In the instant case, sub- combination III has separate utility such as a computer-assisted surgical device having an end-effector; a computing system comprising operational data to be executed by the surgical device to remove bone according to a surgical plan based on the positioning of a patient's bones.  See MPEP § 806.05(d).
The examiner has required restriction between sub- combinations usable together. Where applicant elects a sub- combination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable sub- combination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

The examiner notes that the inventions are distinct based on separate classification status in the art and different field of art. The restriction is required based on different grouping of the claims which have been defined by different embodiments described in the specification. The applicant in response to the restriction requirement based on the different groupings must elect claims with limitations that represent a single group which belong to a particular embodiment. The limitations that belong to a single group may be scattered among the claims in such a way that a set of claims cannot be identified and separated. It is up to the applicant to decide which limitations of the species to keep and which one(s) to cancel or remove from a claim(s). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manuchehr Rahmjoo whose telephone number is 571-272- 7789.  The examiner can normally be reached on 8 AM- 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov